228 F.2d 466
97 U.S.App.D.C. 119
Abraham GOLDBERG, Appellant,v.Morris RAVITZ, Emma Ravitz, Appellees.
No. 12708.
United States Court of Appeals District of Columbia Circuit.
Argued Dec. 13, 1955.Decided Dec. 22, 1955.

Mr. Leonard S. Melrod, Washington, D.C., with whom Mr. Joseph V. Gartlan, Jr., Washington, D.C., was on the brief, for appellant.
Mr. Herman Miller, Washington, D.C., for appellees.
Before EDGERTON, Chief Judge, and WILBUR K. MILLER and BASTIAN, Circuit Judges.
PER CURIAM.


1
The plaintiff appeals from a judgment for the defendant in a suit to set aside a conveyance of real estate in which the grantor was the husband of the grantee.  We find no error affecting substantial rights.


2
Affirmed.